Citation Nr: 0208546	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-17 652A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an increased evaluation for the service-
connected residual laceration scars of the forehead, 
currently evaluated as 10 percent disabling.  




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the RO.  

The Board notes that the veteran has submitted several 
statements claiming headaches, disfigurement in addition to 
his service-connected forehead scar and vision impairment.  
However, these matters have not been developed for appellate 
review and are referred to the RO for the appropriate action.  

The veteran also is shown to have indicated that he wanted a 
hearing before a Member of the Board sitting at the RO on his 
VA Form 9, dated in January 1999. As will be discussed 
hereinbelow, the Board finds that no further action on this 
matter is required.  

In a rating decision of April 2000, the RO assigned an 
increased rating of 10 percent for the service-connected 
residual laceration scars of the forehead, effective on May 
3, 1995.  



FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.  

2.  The service-connected residual laceration scars of the 
forehead are not shown to be productive of more than 
moderately disfigurement.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residual laceration scars 
of the forehead have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.118 
included Diagnostic Codes 7800, 7803, 7804, 7805 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board further notes that there 
has been a significant change in the law during the pendency 
of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA). Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and assist claimants in developing their claims.  

The RO has been unable to locate the veteran since 
approximately April 2000.  However, the veteran was 
previously informed of what information was needed to support 
his claim in rating decisions, Statements of the Case and 
letters sent to him by the RO.  

Moreover, the veteran was afforded VA examinations to 
evaluate the severity of the service-connected disability.  

A review of the record shows that the veteran also requested 
a hearing before a Member of the Board sitting at the RO on 
his VA Form 9, dated in January 1999. The veteran apparently 
has relocated and not left a forwarding address.  From 
approximately April 2000, several rating actions and notices 
have been returned as undeliverable.  

Thus, the Board determines that a remand for the RO to 
schedule a hearing, when VA has been unable to locate the 
veteran for over two years, would be a waste of VA resources 
and would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

While VA has a duty to assist veteran in the development of 
his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  

Accordingly, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  Wood, 1 Vet. App. at 193, 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The report of a July 1997 VA examination is of record.  The 
examiner noted that the veteran had an irregularly-shaped 
scar extending from the left forehead across the midline onto 
the right eyebrow and involving the right upper eyelid.  
Partial hair loss was noted in the right eyebrow.  The 
diagnosis was that of significant cosmetic scar located on 
the forehead.  

The RO granted service connection for scar residuals of a 
laceration to the forehead in a March 1998 rating decision 
and assigned a noncompensable rating under Diagnostic Code 
7800.  The veteran timely appealed from that rating.  

The June 1999 VA examination report shows that the veteran 
was involved in a motor vehicle accident 20 years ago and had 
a laceration of his forehead.  The veteran also complained of 
having decreased vision, throbbing and headaches, as well as 
the scar interfering with his social life and personal 
relationships.  

On physical examination, the examiner found a 12 x .5 cm 
irregular scar of the lower forehead, not painful to touch, 
disfiguring, with a 2 x 2 cm scar of the right upper eyelid, 
not painful to touch.  There were also hyperpigmented 
indurated scars of the nose noted.  

The diagnosis was that of scars of the forehead, not painful 
to touch but disfiguring, with resulting headaches, 
interfering with social and personal life.  

In an April 2000 rating decision, the RO assigned an 
increased rating of 10 percent for the service-connected 
residual laceration scars of the forehead, effective on May 
3, 1995.  

The veteran was scheduled for a VA examination in March 2001, 
but he failed to report.  

In March 2001, the RO denied the claim for a rating greater 
than 10 percent, due to this failure to report, see 38 C.F.R. 
§ 3.655, and evaluated the service-connected disability based 
on the evidence of record.  

The veteran has appealed the initial rating for the service-
connected facial scarring.  The Board, therefore, will 
consider whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A disfiguring scar of the head, face, or neck warrants a 
noncompensable evaluation if the disfigurement is slight and 
a 10 percent evaluation if the disfigurement is moderate.  A 
30 percent evaluation contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  

A 50 percent rating is assigned for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  When in addition to 
tissue loss and cicatrization there is marked discoloration, 
color change, or the like, a 50 percent evaluation may be 
increased to 80 percent, a 30 percent evaluation may be 
increased to 50 percent, and a 10 percent evaluation may be 
increased to 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  

After a careful review of the record, the Board finds that 
the veteran's service-connected residual scarring of the 
forehead is not shown to cause more than moderate 
disfigurement under Diagnostic Code 7800.  

Although partial hair loss was noted in the right eyebrow, a 
marked and unsightly deformity of the eyelids, lips or 
auricles is not shown.  There is no marked discoloration or 
color contrast.  

Neither the color photographs nor the description in the 
report suggests that the scars produce marked or unsightly 
deformity of the eyelid or otherwise are severe.  The Board 
notes that hyperpigmentation was noted; however, there is no 
marked discoloration, color contrast or the like.  

Additionally, the scar is not painful, poorly nourished or 
repeatedly ulcerated, and the evidence does not show that it 
limits the function of the part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7904, 7805.  

In addition, the Board notes that the veteran failed to 
appear to his most recently scheduled VA examination.  Thus, 
this aspect of his claim is denied.  38 C.F.R. § 3.655.  



ORDER

An increased rating for the service-connected  residual 
laceration scars of forehead is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 


